department of the treasury internal_revenue_service washington d c vax exemp1 and government entities division uniform issue list ian tepmti legend taxpayer a amount b account c plan d dear this is in response to your letter dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is a year old and around date between march and date kept working until was diagnosed with cancer in announced that he was retiring on date applied for pension benefits from plan d and retirement date of date died on date page upon the death of - spouse taxpayer a informed pension_plan about death after providing the plan_administrator with the necessary information on or about date taxpayer a received as beneficiary amount b that same day and unaware that amount b represented taxable_income and with no knowledge about the rollover option taxpayer a went to a bank where regular checking account to deposit amount b while at the bank a teller suggested that taxpayer a should see the bank’s financial advisor taxpayer a consulted with the bank’s financial advisor who suggested that taxpayer a invest at least amount b into account c taxpayer a subsequently established account c account c is a non-ira insurance product had a of taxpayer a learned that was entitled to rollover amount b into a spousal_ira within the day period allowed by the code to avoid any adverse tax consequences if the requested waiver to the 60-day period is approved by the irs taxpayer a plans to deposit a minimum of and a maximum of to establish own ira due to the distractions resulting from amount b into a spousal_ira within the 60-day time limit taxpayer a failed to rollover sec_402 of the code requires that an eligible_rollover_distribution from a qualified_retirement_plan must be transferred to an eligible_retirement_plan no later than the day following the day of receipt in order to avoid having to include that distribution in the distributee’s gross_income for that year sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the faiture to waive such requirement would be against equity or good conscience therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to that part of the distribution from plan d of amount b which constitutes an eligible_rollover_distribution pursuant to sec_402 of the code an eligible_rollover_distribution can consist only of pre-tax amounts and earings and does not include after-tax employee contributions or distributions required by sec_401 of the code taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b in cash into an ira account provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
